        Case 3:18-cv-00437-RDM Document 91 Filed 03/02/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                              :
 WILLIAM A. CHAMBERS, et al.,                 :
                                              :
              Plaintiffs,                     :   No. 3:18-cv-00437
                                              :
       v.                                     :   (Judge Mariani)
                                              :
 CHESAPEAKE APPALACHIA,                       :
 L.L.C., et al.,                              :
                                              :
              Defendants.                     :
                                              :


  JOINT MOTION OF PLAINTIFFS AND DEFENDANT EQUINOR USA
    ONSHORE PROPERTIES, INC. TO EXTEND CASE DEADLINES
      Plaintiffs and defendant Equinor USA Onshore Properties, Inc. (the

“Moving Parties”) respectfully move the Court for an order extending the

deadlines and resetting the trial schedule in this case. In support of this motion,

the Moving Parties state the following:

      1. The existing Case Management Order (ECF No. 89) set a discovery

deadline in this action for March 11, 2021.

      2. Ongoing complications stemming from the current COVID-19 situation,

including stay-at-home orders affecting counsel, the parties, witnesses, and experts




                                          1
         Case 3:18-cv-00437-RDM Document 91 Filed 03/02/21 Page 2 of 4




have hampered the Moving Parties’ efforts to complete the deposition of third

party Equinor Natural Gas, LLC (“ENG”), the only outstanding deposition in the

case.

        3. ENG’s designee was previously scheduled to testify on February 26,

2021, but was unable to due to a COVID-19 diagnosis. Accordingly, the Moving

Parties believe that an additional two weeks will be required to allow the remaining

deposition to be completed.

        4. Counsel for the Moving Parties have conferred in this matter and agree

with and jointly move for the relief requested.

        WHEREFORE, the Moving Parties jointly move for an order extending

deadlines as currently stated in the Case Management Order as follows:

        (1) The fact discovery deadline shall be extended from March 11, 2021, until

March 25, 2021, to allow completion of ENG’s designee’s deposition; all

remaining fact discovery to be complete by March 11, 2021.

        (2) Plaintiffs shall comply with the requirements of Federal Rule of Civil

Procedure 26(a)(2) with respect to expert witnesses regarding Counts V and VI of

the Second Amended Complaint no later than April 1, 2021.

        (3) Supplementations regarding Counts V and VI of the Second Amended

Complaint shall be due by May 20, 2021.

        (4) Disclosures required by Federal Rule of Civil Procedure 26(a)(3)



                                           2
        Case 3:18-cv-00437-RDM Document 91 Filed 03/02/21 Page 3 of 4




regarding Counts V and VI of the Second Amended Complaint shall be made no

later than June 10, 2021.

      (5) All potentially dispositive motions regarding Counts V and VI of the

Second Amended Complaint, with supporting briefs, exhibits, and statements of

material facts, shall be filed no later than June 10, 2021.

      (6) Expert discovery regarding Counts V and VI of the Second Amended

Complaint shall be completed by June 18, 2021.



                                        Respectfully submitted,

                                        /s/ Joseph Samuels
                                        David A. Higbee (admitted pro hac vice)
                                        Adam B. Schwartz (admitted pro hac vice)
                                        Joseph P. Samuels (admitted pro hac vice)
                                        SHEARMAN & STERLING LLP
                                        401 9th Street, NW
                                        Washington, DC 20004-2128
                                        Telephone: (202) 508-8071
                                        David.Higbee@shearman.com
                                        Adam. Schwartz@shearman.com
                                        Joseph.Samuels@shearman.com

                                        - and -

                                        Robert L. Theriot
                                        Tex. 24044508 (admitted pro hac vice)
                                        LISKOW & LEWIS
                                        1001 Fannin St., Ste 1800
                                        Houston TX 77002
                                        713-651-2957 (phone)
                                        rltheriot@liskow.com



                                           3
Case 3:18-cv-00437-RDM Document 91 Filed 03/02/21 Page 4 of 4




                           - and -

                           John G. Dean
                           PA ID No. 76168
                           ELLIOTT GREENLEAF & DEAN
                           201 Penn Avenue, Suite 202
                           Scranton, PA 18503
                           570-346-7569 (phone)
                           570-969-2890 (fax)
                           jgd@elliottgreenleaf.com

                           Attorneys for Equinor USA Onshore
                           Properties Inc.

                           /s/ Arleigh Helfer
                           Ira Neil Richards (PA 50879)
                           Arleigh P. Helfer III (PA 84427)
                           SCHNADER HARRISON SEGAL & LEWIS LLP
                           1600 Market Street, Ste 3600
                           Philadelphia PA 19103
                           (215) 751-2000 (phone)
                           (215) 751-2205 (fax)
                           irichards@schnader.com
                           ahelfer@schnader.com

                           - and -

                           Aaron D. Hovan (PA 308412)
                           John J. Hovan (PA 8486)
                           LAW OFFICES OF JOHN J. HOVAN
                           154 Warren Street
                           Tunkhannock PA 18657
                           (570) 836-3121

                           Attorneys for Plaintiffs




                              4
